PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/592,852
Filing Date: 4 Oct 2019
Appellant(s): YAMAHA HATSUDOKI KABUSHIKI KAISHA



__________________
William Curry
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 6/16/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/25/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	
	With respect to claim 1 applicant argued:
“Claim 1. In view of the above, the Examiner errs in rejecting claim 1 based on Lenker for at least the reason that Lenker fails to disclose or suggest claim 1’s:

a leaning-vehicle-overturn-notification-information-acquisition-section that acquires notification preparation information indicating that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or notification completed information indicating that the leaning-vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication; and 
an overturn-notification-rider-informing-actuation-section that, based on the notification preparation information or the notification completed information acquired by the leaning-vehicle-overturn-notification-information-acquisition-section, causes light to be radiated or sound to be generated in a horizontal direction from the leaning vehicle that is in an overturned state by actuating at least one of the front light, the indicators, the back light, the meter panel, the image display section, the horn or the buzzer in an operating state that is different from an operating state at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, and thereby informs a rider that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning-vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication. “

It is noted that, although several of the limitations which applicant addresses above  are further elaborated on in later arguments there are also some limitations which are  are not further elaborated on. It is unclear whether applicant is trying to assert that every limitation individually in the above  section is not taught or if some of the limitations are taught but that it is the combination of these limitations with the further elaborated on limitations that are not taught. Regardless both positions will be addressed.
To the extent that applicant is asserting that it is the combination of limitations that are not taught, the limitations which applicant argues more in depth will be addressed separately down below.
To the extent that applicant is asserting that every single limitation individually is not taught, with respect to the limitations not further elaborated on by applicant, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is also noted that before addressing the more in depth arguments, applicant’s claim construction must be explained and highlighted in further detail because the claims contain several “or” branches and thus there are several limitations which are not actually essential within applicant’s claims. This is very relevant to the positions that applicant is arguing. The two sections can generally be divided into a notification preparation phase and notification completed phase. These two phases are always claimed in the alternative and as such are not both necessary to be present (since or) or to be present together (since the or is not an and) In an attempt to make it clearer which phrase is which, below, the argued sections have been reproduced with the limitations drawn to the notification preparation underlined and the limitations drawn to the notification completed italicized. 
Claim 1 in part recites:

a leaning-vehicle-overturn-notification-information-acquisition-section that acquires notification preparation information indicating that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or notification completed information indicating that the leaning-vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication; and 
an overturn-notification-rider-informing-actuation-section that, based on the notification preparation information or the notification completed information acquired by the leaning-vehicle-overturn-notification-information-acquisition-section, causes light to be radiated or sound to be generated in a horizontal direction from the leaning vehicle that is in an overturned state by actuating at least one of the front light, the indicators, the back light, the meter panel, the image display section, the horn or the buzzer in an operating state that is different from an operating state at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, and thereby informs a rider that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning-vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication. 


Applicant then argues:

“More particularly, for example, Lenker is silent concerning “a leaning-vehicle-overturn- notification-information-acquisition-section that acquires notification preparation information indicating that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication” and “an overturn-notification-rider-informing-actuation-section that, based on the notification preparation information ... causes light to be radiated or sound to be generated.” Embodiments corresponding to the foregoing radiate light or generate sound based on whether or not an emergency call is being prepared. The embodiments then notify the rider by this light or sound whether an emergency call has been made, or is being prepared. That is, in the present embodiments, the emergency call and the light/sound are related, and the light or sound is triggered by the notification state of the emergency call.
On the other hand, Lenker discloses that “Upon determination of an activation event, at stage 430, the computing system can activate the alert system or any portion thereof” (see paragraph [0065] and FIG. 4 in Lenker). Furthermore, Lenker discloses that Lenker’s alert system activates the auxiliary illumination devices which are configured to strobe or flash at a predetermined frequency in order to draw “motorists’ attention” (see paragraph [0065] in Lenker). That is, Lenker’s alert system notifies motorists by illumination whether the rider’s vehicle has fallen. To attract the attention of the motorists, Lenker's illumination system must be triggered by a fall of the vehicle. Although Lenker's paragraph [0068] discloses sending an emergency call to a third party, it does not disclose any relationship between the emergency call and activation of the illumination system. In addition, Lenker’s paragraph [0068] discloses that “the motorbike may comprise a communication module.” That is, it is apparent that Lenker’s alert system is activated independently of emergency calls. In this way, Lenker differs from the present embodiments with respect to a trigger for activating the illumination (light or sound) system, and furthermore, the contents of the notification by illumination are also different. 
Therefore, Lenker does not disclose or suggest claim 1’s “notification preparation information indicating that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication,” “an overturn-notification-rider-informing-actuation-section that, based on the notification preparation information ... causes light to be radiated or sound to be generated,” and “informs a rider that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication.””

The examiner respectfully disagrees. As an initial note, when asserting which features applicant believes are not taught, applicant’s arguments appear to only be drawn to the embodiment of “notification preparation” and not “notification completed.” As was previously noted although both these embodiments are claimed, they are always claimed in the alternative and as such only one or the other is necessary to meet the limitations of the claim. At the very least, applicant’s arguments are not persuasive since they are only drawn to non-essential features within the claim. The examiner would like to further explain that by “non-essential” they mean that the limitations are claimed in the alternative as discussed above.
Additionally, although applicant does make one reference to “notification completed” it is to state: “The embodiments then notify the rider by this light or sound whether an emergency call has been made, or is being prepared.” This feature is not actually claimed because  the claim only recites  for “notification preparation” or  “notification completed” in the alternative and does not have any recitation of   [a determination of] whether an emergency call has been made, or is being prepared. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [a determination of] whether an emergency call has been made, or is being prepared) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the limitation  in claim 1 of:
a leaning-vehicle-overturn-notification-information-acquisition-section that acquires notification preparation information indicating that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or notification completed information indicating that the leaning-vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication; and 

The act of gathering both data sets (regardless of what’s being done with the data) is taught by Lenker.
With respect to notification preparation information, as was previously explained, this data reads on the data the teachings of Lenker Fig. 4 element 410, 420 ¶[63-64] wherein Lenker is monitoring data to determine if/when a drop has occurred. Upon a drop being determined (Lenker Fig. 4 element 420) Lenker has teaching of sending a notification and thus this data is directly tied to the preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication.
With respect to notification completed information, as was previously explained, this data reads on the data the teachings of Lenker Fig. 4, 430-450 ¶[72-73] wherein Lenker is able to determine whether to cancel a previously sent notification which it can only do if it knows that a notification has been completed (See Lenker ¶[73] especially for canceling a completed notification).
Therefore, both sets of information are collected and are in fact necessary for the operation of Lenker’s device.
With respect to the futher claim 1  limitation of 
an overturn-notification-rider-informing-actuation-section that, based on the notification preparation information or the notification completed information acquired by the leaning-vehicle-overturn-notification-information-acquisition-section, causes light to be radiated or sound to be generated in a horizontal direction from the leaning vehicle that is in an overturned state by actuating at least one of the front light, the indicators, the back light, the meter panel, the image display section, the horn or the buzzer in an operating state that is different from an operating state at a time when, or immediately before, the leaning vehicle changes from the travelling state to the overturned state, and thereby informs a rider that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning-vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication. 

As was previously explained applicant is merely claiming what one of ordinary skill in the art would recognize as being another advantage which would flow naturally from following the teachings of Lenker. That is, the position previously taken by the examiner was: 
That is (assuming an embodiment of Lenker’s overturn notification system that both flashes lights and sends an emergency call in response to determining an overturn condition has occurred which is determined based on the notification preparation information) the lights and sounds that are used during the overturn situation in order to make a user more visible would also inherently be an indication that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication because the lights and the sending of a message are both directly tied to the detection of the overturn situation.
It would be a very obvious and logical common sense connection to one of ordinary skill in the art to recognize that if the vehicle is flashing the emergency overturn lights that the vehicle is also preparing to send or has already sent an emergency call. Therefore one of ordinary skill in the art would recognize that it would be obvious that the flashing lights of Lenker also act to thereby informs a rider that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication since both are actions that occur in response to an overturn situation

Applicant’s arguments do not take a position on whether or not this is an additional advantage which would flow naturally from following the teachings of Lenker and thus would be obvious to one of ordinary skill in the art. The previous position taken was that, given an embodiment of Lenker’s overturn notification system that both flashes lights and sends an emergency call in response to determining an overturn condition has occurred, the lights and sounds that are used during the overturn situation in order to make a user more visible would also inherently be an indication that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication since they would continue flashing after the message has been sent. Since applicant’s arguments do not address whether or not this is an obvious logical conclusion, the examiner does not have any further comments at this time.
Applicant then argues:
“Additional reasons that Lenker is deficient concerning claim 1 herein on appeal are discussed in the following. 
In the most recent Office Action, issued on January 25, 2022 (hereafter, “Action’’), in rejecting claim 1, the Examiner (Action, page 4) remarks: 
The examiner respectfully disagrees. First, with respect to the limitation of: 
notification preparation information indicating that the leaning- vehicle-overturn notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication... 

This feature was previously shown as being taught by Lenker in Fig. 4 steps 410- 440 T [63-64, 68-73]. More specifically, steps 410 and 420 teach collecting information based on the current situation of the vehicle which in turn is used in steps 430 and 440 to determine when an emergency situation has occurred and what actions to perform in response to the emergency (including “notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication” see Lenker, {| [68-73]). The data collected in steps 410 and 420 therefore meets the cited limitation of “notification preparation information” since it is data collected which indicates that the leaning-vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication.

However, contrary to the Examiner, Lenker is silent concerning the claimed notification preparation information. In cited paragraph [0064] Lenker discloses: “For brevity, determination of a collision, impending collision, drop, or impending drop may all be referred to as an ‘activation event.’” Then, in par. [0065], Lenker discloses: “Upon determination of an activation event, at stage 430, the computing system can activate the alert system or any portion thereof.” In other words, Lenker’s arrangement makes no distinction between an impending collision or drop, and an actual collision or drop. The impending event is lumped in with the actual event, so that both become an “activation event.” Therefore, in Lenker there is no “notification preparation information ... [that] informs a rider that the leaning-vehicle-overturn- notification-system is preparing to notify of the overturn occurrence information,” in contrast to claim | herein on appeal.
Consequently, Lenker’s arrangement further lacks the dual capacity of providing information indicating (1) preparing to notify, or (2) actually notifying if the rider does not cancel preparations to notify, as in embodiments corresponding to appealed claim 1’s “an overturn-notification-rider-informing-actuation-section that ... informs a rider that the leaning- vehicle-overturn-notification-system is preparing to notify of the overturn occurrence information to outside of the leaning vehicle by the radio communication, or that the leaning- vehicle-overturn-notification-system has notified of the overturn occurrence information to outside of the leaning vehicle by the radio communication.” Instead, Lenker’s arrangement can only activate its alert system in response to an activation event, regardless of whether the activation event is only impending or has actually occurred.”

Applicant appears to be arguing features that are not present within their claim. As was previously noted, applicant’s claims do not require both the preparing and canceling phases and only requires one or the other. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dual capacity of preparing to notify and completing the notification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All other arguments presented above mirror those already addressed and are not persuasive under the same rationale.
Lastly applicant argued:

Dependent claim 2. Claims 2-12 depend on claim 1 and therefore the Examiner likewise errs with respect to claims 2-10 for at least the reasons discussed in connection with claim 1, as well as in view of the additional subject matter the dependent claims recite. 
For example, the Examiner further errs with respect to claim 2. Claim 2 recites in part:
in a case where the leaning-vehicle-overturn-notification-information- acquisition-section no longer acquires the notification preparation information and the notification completed information ... the overturn-notification-rider-informing-device informs the rider that the leaning-vehicle-overturn-notification-system cancelled preparation for notifying of the overturn occurrence information…
In rejecting claim 2, the Examiner (Action, page 12) cites Lenker’s FIG. 4, elements 450 and 460, and par. [0072].
Par. [0072] of Lenker discloses:

At stages 450 and 460, if a deactivation signal is received at the computing system, the alert system can be deactivated. The deactivation signal can be initiated manually by the rider or an emergency responder. For example, the motorbike may comprise a switch, button, or lever for deactivating the alert system. Alternatively, as described above, the alert system can be deactivated if the computing system receives information from the one or more inertial measurement devices that the motorbike has stabilized or no threat of a collision or drop exists.
The above only discloses deactivating an alert system after the alert system has already been activated. This is clear because FIG. 4 of Lenker shows a stage 440 before stages 450 and 460. In FIG. 4, stage 440 is “initiate emergency communication.” See also par. [0069] of Lenker: “At stage 440, the computing system can initiate message transmission to one or more third parties to report the activation event.” Therefore, Lenker’s arrangement cannot “inform[ ] the rider that the leaning-vehicle-overturn-notification-system cancelled preparation for notifying of the overturn occurrence information” as required by claim 2, because Lenker’s arrangement has already generated the alert. 

Again, applicant is arguing non-required features. Claim 2 has two “or” branches  and applicant has only argued 1 non-requiredl branch. The full claim 2is reproduced below with underlines and italicsused to distinguish the two branches:

2. (Original) The overturn-notification-rider-informing-device according to claim 1, wherein: 
in a case where the leaning-vehicle-overturn-notification-infonnation-acquisition-section no longer acquires the notification preparation information and the notification completed information, the overturn-notification-rider-informing-actuation-section actuates at least one of the front light, the indicators, the back light, the meter panel, the image display section, the horn or the buzzer in an operating state that is different from an operating state in a state in which the leaning-vehicle-overturn-notification-information-acquisition- section is acquiring the notification preparation information or the notification completed information, and thereby the 3Application No.: 16/592,852Docket No.: ASCE-105BC overturn-notification-rider-informing-device informs the rider that the leaning-vehicle-overturn- notification-system cancelled preparation for notifying of the overturn occurrence information to outside of the leaning vehicle by the radio communication or that the leaning-vehicle-overturn- notification-system cancelled notification of the overturn occurrence information that was notified of to outside of the leaning vehicle by the radio communication.

Most significantly, the first branch deals with cancelling a notification not yet sent whereas the second branch deals with cancelling a notification already sent. Lenker has direct teaching for the second branch wherein it cancels a notification of the overturn occurrence information that was notified of to outside of the leaning vehicle (Lenker Fig. 4, 450 ¶[72-73], see ¶[73] for explicit recitation of this feature). Further one of ordinary skill in the art would recognize the deactivation of the flashing lights (used during the drop situation) would meet the limitations of “actuates at least one of the front light, the indicators, the back light, the meter panel, the image display section, the horn or the buzzer in an operating state that is different” and would inform the user that the system was in its “deactivation” phase. It is further noted that applicant’s arguments appear to support this since applicant recognizes that Lenker teaches “deactivating an alert system after the alert system has already been activated.” Since applicant’s arguments are only drawn to a to one non-essential branch and the other branch is very clearly taught by the art of record the claim is clearly anticipated and the examiner has no further comments at this time. 
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JORDAN S FEI/Examiner, Art Unit 3665                                                                                                                                                                                                        
Conferees:
/RUTH ILAN/TQAS, Art Unit 3600                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.